Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the prospectus constituting part of this Registration Statement on Form S-1 for DanDrit Biotech USA, Inc. (the “Company”), of our report dated June 13, 2014, relating to the December 31, 2013 and 2012 financial statements of the Company, which appears in such prospectus. We also consent to the reference to us under the headings “Changes In and Disagreements with Accountants on Accounting and Financial Disclosure” and “Experts”. /s/ Gregory & Associates, LLC GREGORY & ASSOCIATES, LLC Salt Lake City, Utah July 25, 2014
